Citation Nr: 1222498	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for interstitial fibrosis, to include whether the reduction from 30 percent to 0 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In October 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veterans Law Judge that conducted the 2009 hearing is no longer available to consider the Veteran's appeal.  The Board recognizes that the law requires the Veterans Law Judge who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was notified that the Veterans Law Judge that conducted his hearing was no longer available to consider his appeal by way of an April 2012 letter.  He was offered the opportunity to have a new hearing, but he did not respond to the letter with an indication that such a new hearing was desired.  Thus, the Board will move on to deciding the claim based upon the evidence of record without additional hearing testimony. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran was last afforded a VA examination for his interstitial fibrosis in December 2006, over 5 years ago.  In a May 2009 statement through his representative, the Veteran requested that his claims be remanded to determine the current severity of his interstitial fibrosis.  Additionally, at his October 2009 travel board hearing before the Board, the Veteran testified that at an October 2008 pulmonary function test at Winchester Hospital, he had a Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) of 57 percent predicted.    

Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his interstitial fibrosis at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain all relevant ongoing VA treatment records dating since April 2007 from the VA Medical Centers in Bedford, Massachusetts, West Roxbury, Massachusetts, and Jamaica Plain, Massachusetts.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Schedule the Veteran for a VA pulmonary examination to address the severity of his interstitial fibrosis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A rationale for any opinion expressed should be provided.  

The examiner should describe all symptomatology associated with the Veteran's interstitial fibrosis.  Any tests or studies deemed necessary should be conducted, including a pulmonary function test with Forced Vital Capacity (FVC) and DLCO, and the results should be reported in detail.  

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


